t c memo united_states tax_court william w halle iv and janice c halle petitioners v commissioner of internal revenue respondent docket no filed date william w halle iv pro_se sara j barkley for respondent memorandum opinion dawson judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for a sec_6651 addition_to_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure prior to or at trial respondent made several concessions resulting in a substantial reduction of the determined deficiency and the elimination of the sec_6651 addition_to_tax because of petitioner2 william halle's contention that the notice_of_deficiency was arbitrary and that the burden_of_proof shifted to respondent the concessions made by respondent are fully set forth below on petitioners' schedule c attached to their federal_income_tax return they claimed schedule c business_expenses in the total amount of dollar_figure during the examination of their return respondent allowed in full the amounts claimed for repairs travel meals and entertainment which totaled dollar_figure for all the remaining categories of expenses claimed on the return respondent determined in the notice_of_deficiency that petitioners were entitled to schedule c expenses in the amount of dollar_figure and disallowed dollar_figure during the preparation of this case for trial respondent increased the amount of schedule c expenses to which petitioners were entitled by dollar_figure and unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year and all rule references are to the tax_court rules_of_practice and procedure are to william w halle iv subsequent references herein to petitioner individually disallowed only dollar_figure thus at trial respondent agreed that petitioners are entitled to dollar_figure in schedule c expenses instead of the dollar_figure allowed by respondent in the notice_of_deficiency which amount is in addition to expenses of dollar_figure allowed by respondent for repairs travel meals and entertainment in the notice_of_deficiency respondent determined that petitioners had an unreported capital_gain of dollar_figure from the sale of their new jersey personal_residence in the stipulation of facts respondent conceded that petitioners did not have a dollar_figure capital_gain from the sale of their personal_residence during because it was not sold until date on form_4797 attached to their federal_income_tax return for petitioners reported the sale of business property and reported a gain of dollar_figure this reported gain was from the sale of the portion of petitioners' new jersey residence used for business because their personal_residence was not sold during this gain of dollar_figure should not have been reported by them in that year in exhibit al respondent proposed that no gain_or_loss should be recognized by petitioners on the trade-in of a chevrolet cavalier because they did not follow the rules under sec_1031 for like_kind_exchanges when they traded in the chevrolet cavalier on the lease of a chevrolet van respondent's position was based on the fact that petitioners had advised respondent that they had treated the lease of the van as a purchase and not as a lease at trial however petitioner testified that in subsequent years the lease was treated as a lease and not as a purchase and that petitioners were not entitled to depreciation on the van consequently respondent concedes part of the loss claimed on petitioners' federal_income_tax return for the trade-in of the chevrolet cavalier for the van in the notice_of_deficiency respondent determined that petitioners were liable for an addition_to_tax under sec_6651 in the amount of dollar_figure however in the stipulation of facts respondent conceded that petitioners timely filed their federal_income_tax return and consequently are not liable for that addition_to_tax in the notice_of_deficiency there is an adjustment to petitioners' self-employment_tax which was increased by respondent there is no dispute as to whether petitioner's net_earnings from his locksmith burglar alarm business are subject_to self-employment_tax that adjustment is computational in addition respondent adjusted petitioners' medical_expenses deduction there is no dispute as to whether petitioners incurred the medical_expenses claimed on the return that adjustment is also computational petitioner in his answering brief has raised two preliminary issues namely whether respondent should bear the burden_of_proof because the deficiency_notice was allegedly arbitrary and excessive and whether the testimony of respondent's witness alan hull should be rejected as unreliable the two substantive issues remaining for decision are whether petitioners are entitled to schedule c business_expense deductions in excess of the amounts allowed by respondent and whether petitioners are liable for the sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations for convenience we are combining our findings_of_fact and opinion in this case some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners william w halle iv and janice c halle resided in cheyenne wyoming at the time their petition was filed they timely filed their joint federal_income_tax return for prior to and during petitioner operated a locksmith and burglar alarm business the locksmith business as a schedule c business he used the accrual_method of accounting in that business his personal_residence and locksmith business were located in new jersey until late date petitioner used percent of the new jersey personal_residence for the locksmith business he also leased additional space in a separate location from date to date the lease agreement called for payments in the amount of dollar_figure per month in date petitioner moved his family personal_residence and locksmith business to his current location in cheyenne wyoming he continued to operate his locksmith business in wyoming and used a portion of his wyoming residence for his locksmith shop in date petitioners signed an agreement with north american van lines to transport their belongings from new jersey to wyoming actual delivery was made by north park transportation co on date although petitioners contracted to sell their new jersey personal_residence in date the sale did not occur until date in petitioner used two vehicles in his locksmith business a chevrolet cavalier and a chevrolet van petitioner owned the cavalier having acquired it in at a cost of dollar_figure until the cavalier was used percent for personal purposes on date petitioner converted the cavalier to percent business use on date petitioner traded in the cavalier as a downpayment on a year lease for a chevrolet van the amount credited to petitioner for the cavalier trade-in was dollar_figure the van was used percent for petitioner's locksmith business his lease payments for the van were dollar_figure per month in as in previous years petitioner maintained the financial records for his locksmith business and prepared the schedule c for the business as well as the rest of petitioners' joint federal_income_tax return petitioner did not hire an accountant return preparer or anyone else to help him maintain his business or financial records or prepare the tax_return during petitioner used two different computer accounting systems to maintain his financial records he personally made all entries into both systems petitioner first used computer accounting system software called managing your money mym from date until approximately date petitioner entered expense items into the mym system on his computer after using mym for a time petitioner discovered that it did not perform tasks he felt were necessary for his business to remedy this situation a second computer accounting software dac easy dac was installed on petitioner's computer prior to date petitioner was then able to use either mym or dac from approximately date to date petitioner entered his business_expenses into dac and he no longer made entries into mym thus at the end of petitioner essentially had two separate expense records one on mym and the other on dac neither the mym nor the dac expense records were complete mym covered only approximately the first months of and dac covered only approximately the last months of recognizing this problem petitioner set out to consolidate the mym and dac expense records by transferring the mym expenses into the dac system to accomplish this petitioner created a summary of the mym expenses mym summary the mym summary is dated date on the same date petitioner transferred each expense from the mym summary into the dac system this transfer is recorded on the dac general ledger listing report dac ledger dated date pincite a m on date pincite p m petitioner created his dac accounting summary this summary lists total dac system expenses by account number under the column heading balance ytd therefore when petitioner completed the entries on date he had successfully accomplished his goal of consolidating the locksmith business_expenses for the entire year into one system the dac system petitioner prepared the joint federal_income_tax return on date more than months after he had consolidated his expenses in the dac system to prepare the tax_return he created a series of numbered tally sheets called scratch pads on his computer the purpose of the scratch pads was to give petitioner the dollar amount for total business_expense items by category for the tax_year the scratch pad categories are identical to the expense categories listed on schedule c of petitioners' tax_return petitioner personally created all the scratch pads to create each scratch pad petitioner retrieved an expense item for a schedule c category from the mym system he then listed the mym expense on a numbered scratch pad petitioner also retrieved the dac expense for the same category and then listed it on the same numbered scratch pad the computer added the mym items to the dac items to produce a scratch pad dollar amount total for each schedule c category finally the computer recorded the dollar amount total from a scratch pad onto the appropriate line of petitioner's schedule c i preliminary issues a burden_of_proof respondent initially determined a deficiency in the amount of dollar_figure after concessions the deficiency was substantially reduced petitioner argues that respondent's determination was arbitrary and thus the burden_of_proof shifted to respondent a statutory_notice_of_deficiency is presumed correct rule a 290_us_111 petitioner ha sec_3 identical to the amounts listed on the mym summary the mym amounts listed on each scratch pad are accounting summary under the column balance ytd the dac amounts are identical to the amounts on the dac the burden of proving that the determination was arbitrary 80_tc_34 affd on this issue 756_f2d_1430 9th cir if the taxpayer shows that the deficiency_notice is arbitrary or without foundation the burden of going forward with the evidence shifts to the commissioner 83_tc_269 generally this court will not look behind the notice_of_deficiency to review the information used or respondent's motives or procedure involved in making the determination 62_tc_324 our decision with respect to the tax_liability is based on the evidence submitted at the trial of the case and not on any record previously developed at the administrative level id petitioner made three arguments in support of this contention first he argues that respondent's concessions before and at trial rendered the deficiency_notice arbitrary as to the remaining issues petitioner is incorrect respondent's concession of an issue or issues prior to or at trial does not destroy the presumptive correctness of the deficiency_notice as to the remaining issues 44_tc_323 and cases cited therein second petitioner contends that the deficiency_notice is arbitrary because his canceled checks and other records were not used to determine the deficiency he testified that he delivered these documents to the internal_revenue_service irs office in cheyenne wyoming at the auditor's request he did not keep copies of the documents or obtain a receipt from anyone he testified that he put the documents on a receptionist's desk because no one was in the office he failed to return to the office or telephone to verify that the receptionist auditor or any other irs employee actually received the documents the auditor notified petitioner by letter dated date that the documents could not be located and requested that he resubmit them in response petitioner submitted his mym summary dac ledger dac trial balance dac accounts_payable listing and other documents detailing his business_expenses these records were stamped received by the irs on date the same records were later returned to petitioner he then submitted them to respondent at her request prior to the issuance of the deficiency_notice moreover all of petitioner's scratch pads used to calculate the total expense claimed for each schedule c category were attached to the joint federal_income_tax return although the inability to produce a record that has been unintentionally lost whether by petitioner respondent or a third party alters the type of evidence that may be offered to establish a fact the burden_of_proof is not affected fed r evid 81_tc_699 71_tc_1120 thus notwithstanding the purported unavailability of petitioner's original canceled checks and other documents petitioner provided ample detailed records of his claimed business_expenses prior to the issuance of the deficiency_notice on date petitioner testified at trial that he made these records very detailed so that he gave a complete audit_trail consequently we think petitioner cannot now complain that respondent lacked his business records and thus arbitrarily determined the deficiency third petitioner contends that the deficiency_notice did not state that the adjustments were made because he claimed certain business_expenses twice ie duplicated deductions instead the notice_of_deficiency states that it has not been established that any amount in excess of the corrected amount was for an ordinary and necessary business_expense or was expended for the purpose designated a list of adjustments by category and dollar amount followed although petitioner correctly notes that the deficiency_notice does not use the word duplication the lack of specificity preferred by petitioner does not prove that the notice is arbitrary a notice_of_deficiency must describe the basis for and identify the amounts of tax due any additional_amounts additions to tax and assessable_penalties sec_7522 and b an inadequate description does not invalidate the notice id the notice must fairly advise the taxpayer that the commissioner has determined a deficiency and specify the year and amount 84_tc_1308 affd sub nom 800_f2d_987 10th cir also affd by six additional circuits 47_tc_340 the notice_of_deficiency adequately described the basis for respondent's determination as excessive ordinary and necessary business_expense deductions it fairly advised petitioner that a deficiency was determined it specified the year as and it contained a comprehensive list of amounts by category in all that are identical to petitioner's schedule c categories see hustead v commissioner tcmemo_1994_374 affd without published opinion 61_f3d_895 3d cir notice_of_deficiency clearly served to advise the taxpayers which of their claimed deductions had been disallowed burnside v commissioner tcmemo_1994_308 notice_of_deficiency which specified the years amount of deficiencies and additions to tax complied with sec_7522 and b petitioner attempts to shift the burden_of_proof to respondent under rule a by arguing that respondent first raised the duplication grounds at trial that is not so respondent's counsel stated that she made several attempts prior to trial to communicate precisely this point to petitioner furthermore respondent's trial memorandum filed date explained that certain expenses were duplicated petitioner had ample notice of respondent's duplication grounds mayerson v commissioner t c pincite accordingly we conclude that the notice_of_deficiency was not arbitrary and that the burden_of_proof with respect to the disputed issues remained with petitioner b testimony of alan hull in his answering brief petitioner contends that the testimony of respondent's witness alan hull should be rejected by the court while petitioner did not object to mr hull's testimony at trial he argues that mr hull lacked the necessary foundation to testify because he was not involved in the audit or the issuance of the deficiency_notice we disagree mr hull is a technical advisor to the irs district_counsel he has been an irs employee for years and is a certified_public_accountant in colorado mr hull who had reviewed petitioner's records the irs administrative file and the stipulation of facts with attached exhibits was called as respondent's witness to explain which of petitioner's expenses were duplicated or otherwise disallowed he was a qualified competent and thorough witness who gave reliable and detailed testimony tax_court trials are conducted according to the rules of evidence applicable in trials without a jury in the united_states district_court for the district of columbia sec_7453 rule a these rules include the federal rules of evidence 99_tc_370 affd 39_f3d_658 6th cir departing from these rules would remove the certainty of what this court may consider in finding the facts 93_tc_529 fed r evid requires that the witness have personal knowledge of the matter to which he testifies mr hull testified that petitioner duplicated certain business_expense deductions he based his conclusions on his analysis of detailed computer records of the locksmith business_expenses supplied by petitioner--records that petitioner acknowledged were so comprehensive as to create an audit_trail thus mr hull had personal knowledge of the matters about which he testified he need not have been involved in the audit or the issuance of the deficiency_notice in order to have first-hand knowledge fed r evid a the controlling rule for objections requires that a timely objection or motion to strike appear of record an objection that is not timely made generally is waived 549_f2d_1263 9th cir petitioner's objection to mr hull's testimony was first made in his answering brief and not at the trial it is untimely and therefore treated as waived moreover it lacks merit ii disallowance of claimed schedule c business_expense deductions as previously indicated petitioners claimed total schedule c business_expense deductions of dollar_figure on their federal_income_tax return of that total amount respondent allowed dollar_figure for repairs travel meals and entertainment and dollar_figure with respect to the other claimed expenses respondent disallowed dollar_figure ie dollar_figure of duplicated expenses and the remainder attributable to nondeductible personal expenses incorrect depreciation a moving expense or the incorrect basis used to compute a loss on an automobile a duplicated expenses in addition to the expenses claimed for repairs travel meals and entertainment petitioner claimed the following expenses on schedule c relating to his locksmith business_expense amount claimed advertising car and truck depreciation insurance interest legal and prof moving office expense other expense rent supplies taxes utilities total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure petitioner is allowed a deduction for the ordinary and necessary expenses paid_or_incurred in carrying on his trade_or_business sec_162 it is clear that a business_expense incurred only once cannot be claimed twice deductions are a matter of legislative grace 292_us_435 and petitioner has the burden of proving that he is entitled to any deductions claimed rule a 290_us_111 petitioner acknowledged at trial that some of the expenses he claimed were duplicated he indicated that when he hastily prepared the federal_income_tax return on or about date he may have forgotten that he had transferred the mym expense items into the dac system in date the evidence shows that petitioner deducted various expenses included in the mym system twice once as deductions based on the mym system and a second time when the same expenses were transferred to the dac system and included as deductions claimed based on the dac system the duplicated expenses included on petitioner's schedule c for are as follows expense amount duplicated advertising car and truck insurance legal and prof moving office expense other expense rent supplies dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure taxes utilities dollar_figure dollar_figure total dollar_figure accordingly we sustain respondent's disallowance of the duplicated expenses b personal allocation of expenses utilities during petitioners utilized percent of their residence located in new jersey for personal_use and allocated percent of the use to petitioner's schedule c locksmith business on the schedule c for the business dollar_figure was deducted for utilities of that amount dollar_figure claimed for utilities was duplicated of the remaining amount of utilities deducted dollar_figure was attributable to utilities for petitioners' personal_residence because petitioner used the residence percent for his business only dollar_figure is deductible on schedule c the other dollar_figure is a nondeductible personal_expenditure sec_262 petitioners presented no evidence that respondent's calculation of the portion of the utilities attributable to personal_use was incorrect therefore respondent is sustained as to this adjustment insurance according to petitioners' federal_income_tax return petitioner used a van percent for business use and a vehicle percent for business use on schedule c the amount of dollar_figure was deducted for insurance of that amount dollar_figure was duplicated the remaining amount of insurance after subtracting the duplication was attributable to insurance on petitioners' two vehicles one being used exclusively for the schedule c business and the other one being used percent for business use the portion of the insurance attributable to the personal_use of one of petitioners' vehicles is not deductible because it is a nondeductible personal_expenditure respondent determined that the portion of the insurance expense attributable to personal_use was dollar_figure petitioners presented no evidence that respondent's calculation was incorrect therefore respondent is sustained as to this adjustment car and truck expense on schedule c petitioners deducted car and truck expenses in the amount of dollar_figure of which dollar_figure was duplicated and dollar_figure was a payment for the lease of a chevrolet van the remaining expenses of dollar_figure deducted on schedule c were not allocated by petitioners between business and personal_use even though one of the vehicles was used percent for personal_use petitioners should have allocated the expenses between business and personal_use consequently they are not entitled to deduct expenses of dollar_figure the amount allocated by respondent to personal_use of one of the vehicles taxes petitioners deducted dollar_figure for taxes on schedule c for the business of that amount dollar_figure was duplicated of the remaining amount of taxes deducted dollar_figure was attributable to sales_taxes paid_by petitioner in his schedule c business which are deductible in full on schedule c and dollar_figure was attributable to real_property_taxes paid_by petitioners on their personal_residence on their schedule a petitioners deducted real_estate_taxes paid on their personal_residence in the amount of dollar_figure since petitioners used the residence percent for business dollar_figure is deductible on schedule c and the remaining dollar_figure is deductible on schedule a instead of the dollar_figure claimed by petitioners on schedule a interest on schedule c for the business petitioner deducted dollar_figure for interest interest of dollar_figure paid to midatlantic bank was attributable to the mortgage on petitioners' personal_residence because the residence was used percent for business only dollar_figure is deductible on schedule c the remaining dollar_figure is deductible on schedule a as an itemized_deduction c depreciation petitioners claimed depreciation_deductions in the total amount of dollar_figure for this amount included depreciation for a chevrolet van a chevrolet cavalier and the wyoming locksmith shop the amount of dollar_figure was correctly disallowed thus the correct allowable_depreciation is dollar_figure instead of dollar_figure allowed by respondent sec_167 allows as a depreciation deduction a reasonable_allowance_for_exhaustion_wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income the burden of proving the claimed depreciation_deductions rests with petitioners rule a 290_us_111 see 25_tc_878 in order to meet their burden they must affirmatively establish the cost or other basis of the assets their age condition remaining useful_life and the portion of their cost or other basis which has been recovered in prior years o bee inc v commissioner tcmemo_1959_ moore v commissioner a memorandum opinion of this court dated date see 31_tc_1 chevrolet van petitioner leased a chevrolet van and placed it in service in his locksmith business on date depreciation was claimed on schedule c for the van in the amount of dollar_figure petitioner also claimed a deduction for lease payments in the amount of dollar_figure on the federal_income_tax return for the lease of the van petitioner testified that he did not treat the lease as a purchase but as a lease and admitted that he was not entitled to depreciate it therefore petitioners are allowed to deduct their lease payments of dollar_figure for however they are not allowed a depreciation deduction chevrolet cavalier petitioner claimed a sec_179 deduction of dollar_figure for the cavalier respondent disallowed this deduction and instead allowed_depreciation of dollar_figure to claim a sec_179 deduction petitioner must have acquired the property by purchase for use in the active_conduct of his trade_or_business sec_179 campana v commissioner tcmemo_1990_395 car purchased as family car and later also used in taxpayer's trade_or_business does not qualify for sec_179 deduction petitioner did not purchase the cavalier for use in his locksmith business he purchased it for personal_use on date and subsequently converted it to percent business use nearly years later thus petitioner is not entitled to a sec_179 deduction for the cavalier we agree with respondent's allowance of depreciation in the amount of dollar_figure for petitioner's business use of the cavalier respondent accepted petitioner' sec_56 percent business use respondent arrived at her depreciation figure by reducing petitioner's basis in the cavalier from dollar_figure cost to dollar_figure fair_market_value and by allocating percent of the reduced basis to business use petitioner offered no evidence as to the cavalier's fair_market_value respondent relied on the national automobile dealers association nada used car guide for the fair_market_value the basis_of_property which has not been used_in_the_trade_or_business and which is thereafter converted to such use is the lesser_of fair_market_value on the date of conversion or the adjusted_basis on the date of conversion sec_1_167_g_-1 income_tax regs because petitioner converted the cavalier to business use the appropriate basis for depreciation is fair_market_value petitioner provided no evidence as to the cavalier's fair_market_value on date the date of conversion consequently respondent's valuation is sustained see lillis v commissioner tcmemo_1983_142 affd without published opinion 740_f2d_974 9th cir taxpayers failed to carry their burden_of_proof as to amount claimed for depreciation where no evidence was introduced to establish basis or other component of their depreciation formula see also boggs v commissioner tcmemo_1981_224 the commissioner's estimate of salvage_value based on the nada guide was sustained where the taxpayer failed to introduce evidence to refute it wyoming locksmith shop petitioner claimed depreciation of dollar_figure for the wyoming locksmith shop respondent does not challenge petitioner's entitlement to depreciation rather the parties disagree as to the amount of depreciation to be allowed petitioner placed the locksmith shop in service on date he calculated the dollar_figure amount of depreciation using the percent declining balance method a 15-year recovery_period and half year convention respondent allowed petitioner month's depreciation in the amount of dollar_figure based on a determination that the locksmith shop is nonresidential_real_property hence in effect respondent argues that the straight_line method year recovery_period and mid-month_convention apply section controls the computation of allowable_depreciation depreciation is to be computed by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_168 petitioner offered no testimony or other evidence to support his selection of depreciation method recovery_period or convention for reporting the locksmith shop depreciation he thus failed to carry his burden_of_proof to refute respondent's depreciation adjustment see stafford v commissioner tcmemo_1992_637 where taxpayer failed to introduce any evidence to establish that respondent's depreciation calculations based on a shorter recovery_period were incorrect taxpayer did not overcome the presumption of correctness of those adjustments barron v commissioner tcmemo_1992_598 where the record sec_168 as amended by the tax_reform_act_of_1986 publaw_99_514 sec 100_stat_2085 for property placed_in_service after date and in taxable years ending thereafter contained no evidence that a shorter recovery_period was more appropriate taxpayers failed to carry their burden_of_proof therefore we sustain respondent as to the dollar_figure of allowed_depreciation d moving_expenses on his schedule c petitioner claimed moving_expenses in the amount of dollar_figure attributable to his locksmith business_assets respondent disallowed the entire amount on the ground that the expense was a contingent_liability in on date petitioners paid north park transportation co dollar_figure for shipment of the locksmith business_assets from new jersey to wyoming the bill of lading dated date issued by north american van lines shows that payment in the amount of dollar_figure was to be c o d two consignee memos dated date in the total amount of dollar_figure were issued by north park transportation co both were presented to petitioners on date stamped driver collect on delivery both bear the handwritten notation paid and petitioners' check number petitioner elected the accrual_method of accounting for the business sec_446 under this method an expense is deductible when all events have occurred to establish the fact of liability the amount can be determined with reasonable accuracy and economic_performance has occurred sec_461 481_us_239 accrual_method taxpayer may not deduct a contingent_liability 321_us_281 amount must be definite 281_us_11 liability must be unconditional levert v commissioner tcmemo_1989_333 taxpayer's contractual liability was contingent because it depended on completion of the promised services sec_1_461-1 income_tax regs economic_performance occurred on date when petitioner's goods were delivered to wyoming furthermore petitioner's liability to pay the moving_expenses was contingent under both parts of the all_events_test until date the obligation to pay the carrier for shipment was contingent on delivery of petitioner's goods to cheyenne wyoming had delivery not occurred petitioner would not have been obligated to pay the carrier delivery occurred on date moreover the amount of the liability was not reasonably certain or definite until the consignee memos were presented to him for payment on date the anticipated freight cost according to the bill of lading was dollar_figure the actual cost shown on the consignee memos was dollar_figure which includes a percent discount not reflected on the bill of lading hence the amount of petitioner's liability to the carrier was not reasonably certain until the consignee memos were presented to petitioner on date accordingly we sustain respondent's disallowance of the claimed moving_expenses e loss on disposition of chevrolet cavalier petitioner claimed a loss in the amount of dollar_figure when the cavalier was traded in for the leased van he calculated the loss by using a cost_basis of dollar_figure respondent reduced the amount of this loss to dollar_figure respondent arrived at this figure by reducing petitioner's basis in the cavalier from the dollar_figure cost_basis to the dollar_figure fair_market_value based on the nada used car guide respondent accepted petitioner' sec_56 percent business use of the cavalier and allocated dollar_figure of the fair_market_value basis to business use the basis for determining a loss on the disposition of property used in a trade_or_business is the cost except as otherwise provided in this subchapter sec_165 b and c however losses on personal_property are not deductible sec_262 the depreciable basis for property converted from personal to business use is the lesser_of cost or fair_market_value at the time of conversion sec_1_167_g_-1 income_tax regs thus the basis for determining a loss under sec_165 for an automobile converted from personal to business use is the lesser_of cost or fair_market_value gross v commissioner tcmemo_1972_221 to conclude otherwise would allow petitioner through conversion to recognize a loss which was realized during the period of personal_use id therefore we sustain respondent's position as to the amount allowed for the loss on the cavalier iii sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty sec_6662 and b provide that an amount equal to 20-percent of that portion of the underpayment that is attributable to negligence or disregard of rules or regulations shall be added to the tax negligence is the failure to exercise due care or to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence includes failure to make a reasonable attempt to comply with provisions of the internal_revenue_code sec_6662 petitioner has the burden of proving that respondent's determination is in error rule a 58_tc_757 taxpayers have a duty to keep accurate records and to carefully prepare their returns see sec_6001 sec_6011 sec_1_6001-1 sec_1_6011-1 income_tax regs petitioner overstated out of items listed on his schedule c primarily by duplication most of the duplication errors occurred when he prepared the scratch pads which he then used to compute total deductible expenses as petitioner listed expenses on the scratch pads he forgot that the dac system included the mym expenses he transferred the mym expenses into the dac system on date as a result of his forgetfulness petitioner listed both the mym expenses and the dac expenses on the scratch pads added them together and caused the computer to copy the inflated figure onto his schedule c there is no evidence that petitioner attempted to verify whether the mym expenses were already included in the dac totals as in fact they were on the contrary petitioner testified that i knew i had to get this return done it was april and i had to get those figures in there and i just kind of -- just jumped into it and started keypunching petitioner personally created the dac ledger dac accounting summary dac accounts_payable listing and dac trial balance on his computer prior to date no one else made entries for petitioner if copies of those records were unavailable on date petitioner had only to cause the computer to generate another copy petitioner should have reviewed his own computer records as both this court and respondent have done to see that the mym expenses should not have been listed on the scratch pads in addition to the dac expenses there is no explanation in the record as to why petitioner did not do so other than his own testimony that his duplication errors were the result of haste petitioner's contention that his records were complete and carefully prepared is self-serving and not supported by the evidence the scratch pads were a key component of his tax preparation because the totals were merely copied onto the matching lines of the schedule c the scratch pads were carelessly prepared in petitioner's admitted haste to complete his tax_return petitioner's carelessness also caused him to fail to properly allocate the personal_use portion of expenses for utilities home mortgage interest vehicle insurance car and truck expenses and property taxes furthermore petitioner's carelessness caused him to claim both depreciation and the rental expenses for the leased van in our judgment petitioner's conduct was neither reasonable nor prudent his numerous errors are due to his failure to keep accurate records and to verify the correct amount of his business_expenses therefore we conclude that respondent's imposition of the sec_6662 penalty for negligence was justified to reflect the concessions made by respondent and our conclusions with respect to the disputed issues decision will be entered under rule
